39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frederick Ricardo GERMANY-EL, Petitioner Appellant,v.William L. SMITH, Warden;  Attorney General of the State ofMaryland, Respondents Appellees.
No. 93-6700.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-1557-S)
Frederick Ricardo Germany-El, appellant pro se.
Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.  Frederick Ricardo Germany-El, Appellant Pro Se.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Germany-El v. Smith, No. CA-93-1557-S (D. Md. June 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 We grant Germany-El leave to proceed in forma pauperis in this Court